Title: To Thomas Jefferson from Samuel Huntington, 18 October 1780
From: Huntington, Samuel
To: Jefferson, Thomas



Sir
Philada October 18. 1780

Your Excellency will receive herewith enclosed the Copy of an Act of Congress of the 10. Instant wherein they have resolved that the unappropriated Lands that may be ceded or relinquished to the United States pursuant to the Recommendation of the 6. of September last shall be disposed of for the common Benefit of the United States, be formed into distinct Governments, and granted and settled as expressed in the Act and the reasonable Expences incurred in subduing British Posts &c. on such ceded Land shall be reimbursed.
I have the Honor to be &c. &c. &c.,

S. H.

